"The Defendant swears that he had been induced to believe that the witnesses whom he summoned to prove the custom of the owners and freighters of boats upon the river, would have sufficiently proved the custom, so as to excuse him as a carrier: and that he was surprised at the trial, to learn that they would not. That since the trial he has discovered witnesses who he believes will prove the custom, and that he did not know of their testimony until since the trial."
The rule for a new trial was discharged, and the Defendant appealed to this Court. *Page 118 
We do not see any facts disclosed in the affidavit to induce us to grant a new trial. We know of no custom which could excuse the Defendant from the operation of the law governing common carriers. If such a custom do exist, and it would aid the Defendant, it is strange he should have been unable to prove it on the trial, as the Court was holden in the town where the greatest part of the commercial transactions on the Cape Fear are carried on. Let the rule be discharged. (150)